PER CURIAM.
This judgment in favor of plaintiff is clearly against the weight of evidence and contrary to the inherent probabilities of the case. The plaintiff sues on a check given to him by defendant. The defendant and his witness Epstein, who appears also to be a friend of plaintiff, swore positively that the check was given on the condition that, if defendant made certain arrangements with a brewery company, the check should be returned to defendant, which arrangements with the brewery company were made, but plaintiff refused .to return the check. The evidence of plaintiff is feeble-, and does not support the finding that consideration was given for the check. The check was given as a deposit on a conditional contract to supply defendant with fixtures, and with the distinct understanding that if defendant made his peace with the brewing company, and the latter agreed to supply the fixtures, there was to be no contract with plaintiff, and the check was to be returned. Defendant notified plaintiff of his arrangement with the brewing company, and plaintiff should have returned the check.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.